Mr. Justice Scholfield delivered the opinion of the Court: No question of the sufficiency of the declaration was so raised in the trial court, and preserved in the bill of exceptions, as to bring it properly, before this court for consideration ; and the question of variance between the allegations in the declaration and the evidence, which is discussed in appellant’s printed arguments, is not before us, because appellants waived it by not raising it in the circuit court, where it might have been obviated by an amendment to the declaration. (St. Clair County Benevolent Society v. Fietsam, 97 Ill. 474; Wight Fire Proofing Co. v. Poczekai, 130 id. 139; Chicago, Rock Island and Pacific Ry. Co. v. Clough, 134 id. 594.) The only questions, therefore, which are discussed in the printed arguments before us, (and these arguments are the same that were presented to the Appellate Court,) which we can consider, are those arising upon the giving of instructions. The twenty-first instruction given at the instance of appellee is as follows: “The court instructs the jury, as a matter of law, that in a suit brought by a wife or widow to recover for am injury to her means of support, caused by the intoxication of her husband, produced, in whole or in part, by intoxicating liquor sold or given to him by the defendant or defendants, (if such.facts are shown by the evidence,) if it further appears, from the evidence, that in consequence of such act of causing such intoxication, and as a proximate result or consequence of such intoxication so caused, she has sustained actual and real damages to her means of support, then the jury may, in addition to the actual damages shown, give exemplary or vindictive damages, unless it shall further appear, from the evidence, that such liquor was sold or given to the husband, not by the defendants,' but by their agents or servants, and that the defendant or defendants had forbidden his or their said agent or agents to sell or give liquor to such husband, and did not know of or permit such sale or gift when made, in which case the defendants would not be liable to exemplary or vindictive damages.”' It is contended that the evidence in the record does not tend to prove a state of facts upon which this instruction could have been properly given. We can not concur in this view. The evidence in the record proves that the deceased was drunk and on the track of the Chicago, Burlington and Quincy Bail-road Company, endeavoring to go to his home; that very soon after he was seen in this situation, he was found dead, upon the railroad track, with such marks of mutilation upon his person as indicated that he had been struck and killed by a passing train; and there is evidence tending to prove that the appellants, at their respective saloons, sold or gave him the liquors which caused this drunkenness^ on the same evening and but shortly before he was killed. In Emory v. Addis, 71 Ill. 273, where we reviewed questions of fact as well as of law, we held that like evidence was sufficient to prove that the proximate cause of the death of the husband was the intoxication produced, “in whole or in part,” by the liquors sold him at the appellant’s saloon;. and, by a parity of reasoning, it must be here held that this evidence tends to prove that the proximate cause of the death of appellee’s husband was the intoxication “produced, in whole or in part,” by the liquors sold or given him by the appellants, at their respective saloons, on the evening that he was killed. The evidence further proves that the deceased was the husband of appellee at the time of Ms death, and we held in Flynn et al. v. Fogarty, 106 Ill. 267, ihat the jury were authorized to infer loss to plaintiff’s means of support from proof of the husband’s death, alone, — and to like effect see, also, Emory v. Addis, supra, and Hackett et al. v. Smelsley, 77 Ill. 122. There was, moreover, here, also evidence tending to proof of actual loss to appellee’s means of support. There was evidence tending to prove that appellee ¡had no means of support of her own; that the deceased was a good workman, — a strong, healthy young man, — earning twenty dollars a month, which was devoted to the support of the family; that he paid for rent of house, for clothing of appellee, and 'for provisions for the family. This is by no means overcome by the facts proved that appellee labored, kept boarders, and the deceased collected money which she had earned. As was said in Hackett v. Smelsley, supra: “Because the wife may be able-bodied and can earn a livelihood, it does not follow that she does not suffer injury in means of support by loss of her legal supporter. Nor does it follow where she may have independent means of her own.” There was, therefore, sufficient proof of actual damages to authorize the consideration of the question of exemplary or vindictive damages, and upon the question of exemplary or vindictive damages there was evidence tending to prove that appellants sold or gave liquor to the deceased, at their respective saloons, on the evening of his death, after he was intoxicated. This was unlawful, and not within the protection of any license to keep ..a dram-shop, and was punishable by fine and imprisonment. (Rev. Stat. of 1874, chap. 43, p. 143.) Such sales are not only unlawful, hut it can need no argument to prove that they are pernicious and harmful in the extreme, and the jury may therefore assess exemplary or vindictive damages because of them. Kennedy et al. v. Sullivan, 136 Ill. 94. The second and third instructions given at the instance of appellee are as follows: “The court instructs the jury, that if you find for the plaintiff, then, in estimating the plaintiff’s damages, if any, in this ease, you may take into consideration not only the wages and earnings of the plaintiff’s husband for any given period, as shown by the evidence, so far as you may believe, from the evidence, that such wages and earnings furnished a means of support for the plaintiff, but also the probable length of the life of said husband till terminated by natural causes, if, and so far as, it may be shown by the evidence, from the third day of February, 1890, had he not been killed upon that day. “The court instructs the jury, further, that they may estimate, from all the evidence in the case, the prospective length of life of the husband of said plaintiff had he not been killed, (if he was so killed on the third day of February, 1890,) and may take this estimate into consideration, together with all other facts and circumstances shown in evidence, in fixing the amount of the plaintiff’s damages, in case the jury finds for the plaintiff.” It is objected that this is “an absurd basis for computing damages,” because “it is not what he (deceased) may have contributed during a given, limited period of his married life, —that is, what he contributed during a period of one week or one month, — but rather the general average of his contributions, which should be taken into consideration in forming a just estimate of how much she lost in her means of support by her husband’s death. ” But, manifestly, in case of the death of the husband the loss to the wife’s means of support is co-extensive with the duration of her life, and the general average of the husband’s contributions can only be ascertained from proof of his wages and earnings, which furnished her means of support. We said in Flynn et al. v. Fogarty, supra: “It wras highly proper to show what the deceased had done in his lifetime, — the character of his business, his habits of industry and thrift, income, and all that sort of thing, — with a view of determining what he probably would have done in the future had he not been killed. Could it have been known to a certainty what he would have accomplished but for his death, that would have furnished the exact measure of her loss; but as that could not be definitely ascertained, the next best thing was to show the aid and assistance he probably would have rendered her but for his death, and this could only be done by proving his age, physical condition, habits of industry, thrift, etc., above indicated.” We think the instructions were not erroneous. It is objected that the sixteenth instruction is erroneous, in that it states a mere abstract principle. But instructions stating a mere abstract principle are only objectionable when their tendency is to mislead the jury, and wé do not think that can be correctly said of this instruction. Objections are urged to other instructions, but they are too general and indefinite to demand special attention. We find no error in any of the instructions given, which, in our opinion, requires a reversal of the judgment of the Appellate Court. The judgment is therefore affirmed. Judgment affirmed.